                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEP DE PAZ SALES,                                  Case No. 19-cv-07221-KAW
                                   8                     Plaintiff,
                                                                                              ORDER DENYING MOTION FOR
                                   9               v.                                         TEMPORARY RESTRAINING ORDER
                                  10     WILLIAM P. BARR, et al.,                             Re: Dkt. No. 2
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On October 31, 2019, Petitioner Josep De Paz Sales filed a petition for a writ of habeas
                                  14   corpus. (Pet., Dkt. No. 1.) Since July 10, 2018, Petitioner has been detained at the Yuba County
                                  15   Jail pending removal proceedings under the Immigration and Nationality Act (“INA”). (Pet. ¶ 1.)
                                  16   Petitioner now moves for a temporary restraining order (“TRO Motion”) requiring his immediate
                                  17   release. (Pet’r TRO Mot., Dkt. No. 2.)
                                  18           Having considered the parties’ filings, the relevant legal authority, and the arguments made
                                  19   at the December 4, 2019 hearing, the Court DENIES Petitioner’s motion for a temporary
                                  20   restraining order but ORDERS that Petitioner be given another bond hearing consistent with this
                                  21   order by February 7, 2020.
                                  22                                            I.   BACKGROUND
                                  23           This is the second petition for a writ of habeas corpus that Petitioner has filed, the first
                                  24   having been resolved when the Court ordered the Government to provide Petitioner with another
                                  25   bond hearing. (See Case No. 19-cv-4148-KAW (“De Paz Sales I”), Dkt. No. 17 (“Ord.”).) The
                                  26   Court therefore assumes familiarity with the facts, and focuses on facts specific to the instant
                                  27   petition.
                                  28           Petitioner is a 21-year old man from Guatemala, who has resided in the United States since
                                   1   he was six years old. (Pet. ¶ 18.) Petitioner has two criminal convictions. First, on October 23,

                                   2   2017, Petitioner pled guilty to burglary (felony), for which he was sentenced to 180 days in jail, to

                                   3   be served on the weekends. (Pet. ¶ 24; Pet., Exh. B (“De Paz Sales Decl.”) ¶¶ 9, 12.) Petitioner

                                   4   served less than six months before he was released. (De Paz Sales Decl. ¶ 12.) Second, on

                                   5   November 14, 2017, Petitioner was convicted of driving under the influence (misdemeanor). (De

                                   6   Paz Sales ¶ 13.) Petitioner was sentenced to two days in county jail and ordered to complete DUI

                                   7   classes. (De Paz Sales Decl. ¶ 13.) In addition to these two convictions, Petitioner has arrests for:

                                   8   (1) obstructing a public officer, (2) carrying a concealed firearm, (3) carrying a loaded firearm in

                                   9   public, (4) hit and run with property damage, (5) possession of a controlled substance, (6)

                                  10   transportation of mushrooms, (7) probation violation, and (8) battery with serious bodily injury.

                                  11   (De Paz Sales I, Dkt. No. 11-1 (“Gagelonia Decl.”) ¶ 4.)

                                  12          In July 2018, Petitioner was detained by the Department of Homeland Security. (Pet. ¶
Northern District of California
 United States District Court




                                  13   28.) On July 10, 2019, removal proceedings were initiated pursuant to the INA. (Pet. ¶ 28.)

                                  14          On August 14, 2018, Petitioner received an initial bond hearing before IJ Park. (Pet. ¶ 29.)

                                  15   At the hearing, Petitioner testified about his personal and criminal history. (Pet. ¶ 29; De Paz

                                  16   Sales Decl. ¶ 14.) Testimony was also presented to show that Petitioner had only been arrested

                                  17   and accused of a DUI and burglary once. (Pet., Exh. A (“Gupta Decl.” ¶ 6.); see also Dkt. No. 20

                                  18   (“Aug. 14, 2018 Hearing”).)1 The IJ told Petitioner he was sincere, but that based on his past

                                  19   actions, Petitioner had not met his burden of showing he was not a danger to the community based

                                  20   on his criminal history.2 (See Aug. 14, 2018 Hearing.) That same day, the IJ issued an order

                                  21   denying Petitioner bail on the ground that he was a danger to the community. (Pet., Exh. C.)

                                  22

                                  23   1
                                         Further, Petitioner submitted a declaration by Michael J. Wilson, an Assistant Public Defender
                                  24   with the Alameda County Public Defender’s Office. (Pet., Exh. M (“Wilson Decl.”).) Mr. Wilson
                                       states that he reviewed Petitioner’s criminal record, using the Criminal Records Information
                                  25   System and ODYSSEY databases. (Wilson Decl. ¶ 3.) Based on his review, he found that
                                       Petitioner did not have any additional convictions or arrests for either DUI or burglary, other than
                                  26   the October 23, 2017 burglary conviction and November 14, 2017 DUI conviction. (Wilson Decl.
                                       ¶¶ 5-6.)
                                  27   2
                                        Petitioner states that the IJ found dangerousness based solely on the DUI; it does not appear,
                                  28   however, from the hearing audio that the IJ based his dangerousness finding on the DUI
                                       conviction only. (See De Paz Sales Decl. ¶ 14.)
                                                                                        2
                                   1          On October 1, 2018, IJ Park denied Petitioner’s applications for asylum, withholding of

                                   2   removal, and relief under the Convention Against Torture (“CAT”), and ordered Petitioner

                                   3   removed to Guatemala. (Pet. ¶ 31.) On appeal, the Board of Immigration Appeals (“BIA”)

                                   4   remanded Petitioner’s application for relief under the CAT because the IJ’s decision did not have

                                   5   sufficient analysis or fact findings. (Pet. ¶ 32.) On April 8, 2019, IJ Park denied Petitioner’s

                                   6   application for relief under the CAT. (Pet. ¶ 33.) Petitioner’s appeal of the IJ’s decision is

                                   7   currently pending before the Ninth Circuit. (Pet. ¶ 34.)

                                   8          On May 17, 2019, Petitioner filed a motion for a new bond hearing based on changed

                                   9   circumstances. (Pet. ¶ 35.) In support of his motion, Petitioner submitted evidence of his

                                  10   rehabilitation efforts, sobriety, and education, as well as a reentry plan. (Pet. ¶ 36.) Petitioner also

                                  11   stated his willingness to be released with GPS monitoring. (Pet. ¶ 36.)

                                  12          On May 21, 2019, IJ Park denied Petitioner’s motion for a new bond hearing. (Pet. ¶ 37.)
Northern District of California
 United States District Court




                                  13   On June 5, 2019, the IJ issued a written order, finding that Petitioner had failed to demonstrate that

                                  14   he was not a danger to the community. (Pet., Exh. I.) The IJ reiterated Petitioner’s DUI

                                  15   conviction, which resulted in Petitioner getting into a car accident, and noted Petitioner’s arrest for

                                  16   residential burglary. (Id.) The IJ ultimately concluded that Petitioner had not met his burden due

                                  17   to Petitioner’s “criminal history which evidenced that he committed multiple acts which were

                                  18   dangerous.” (Id.) The IJ did not specifically identify Petitioner’s prior arrests.

                                  19          On July 18, 2019, Petitioner filed De Paz Sales I, which sought a new bond hearing or

                                  20   release from prolonged detention. (De Paz Sales I, Dkt. No. 1.) On September 30, 2019, the

                                  21   Court granted the petition for a writ of habeas corpus, ordering the Government to provide

                                  22   Petitioner with another bond hearing within twenty-one days. (De Paz Sales I Ord. at 13.) The

                                  23   Court required the Government to establish by clear and convincing evidence that Petitioner was a

                                  24   flight risk or a danger to the community to continue his detention. (Id.)

                                  25          On October 11, 2019, IJ Park held a new bond hearing. (Pet. ¶ 39.) The Government’s

                                  26   only new evidence was Petitioner’s pending appeal before the Ninth Circuit. (Pet. ¶ 40; Gupta

                                  27   Decl. ¶ 16.) The Government also submitted a FBI Rap sheet of Petitioner’s criminal history,

                                  28   which had previously been submitted as part of Petitioner’s August 2018 bond hearing. (Pet. ¶
                                                                                          3
                                   1   40.) The Government requested that the IJ incorporate the record of the August 2018 bond

                                   2   proceedings, including testimony regarding Petitioner’s criminal history. (Pet. ¶ 42; Gupta Decl. ¶

                                   3   18.) The Government did not ask any new questions about Petitioner’s criminal record. (Pet. ¶

                                   4   42; Gupta Decl. ¶ 18.)

                                   5          At the hearing, Petitioner testified that if released, he would be able to live in his parents’

                                   6   house and would have immediate employment at the car wash where his father worked. (Pet. ¶

                                   7   48; Gupta Decl. ¶ 20.) Petitioner presented evidence of his educational and rehabilitation efforts,

                                   8   the assignment of a caseworker advocate from the Alameda County Public Defender’s Office who

                                   9   would provide support in his rehabilitation efforts, acceptance to outpatient treatment with La

                                  10   Familia Counseling Services, tentative admission to the Secure Continuous Remote Alcohol

                                  11   Monitor (“SCRAM”) program, and his community ties. (Pet. ¶¶ 43-46, 50-51.) At the end of the

                                  12   hearing, the IJ stated he was not prepared to make a final decision because he needed to review the
Northern District of California
 United States District Court




                                  13   audio recording of the original bond hearing. (Pet. ¶ 53.) The IJ stated it would take around three

                                  14   days to issue a written decision. (Pet. ¶ 53.)

                                  15          On October 15, 2019, four days after the hearing, Petitioner reported to his attorney that he

                                  16   feared for his safety, as he had been receiving verbal threats from other inmates. (Gupta Decl. ¶

                                  17   29.) Around October 16, 2019, Petitioner was placed on suicide watch after inflicting deep cuts

                                  18   and injuries on himself. (Gupta Decl. ¶ 30.) On October 17, 2019, Petitioner confirmed to his

                                  19   counsel that he had made two attempts to end his life in the past five days. (Gupta Decl. ¶ 33.)

                                  20   Petitioner stated he was not receiving mental health counseling or medication, only treatment for

                                  21   his physical injuries. (Gupta Decl. ¶ 33.) Around October 21, 2019, Petitioner was moved to a

                                  22   medical unit where he is kept inside without any outside contact for nearly 23 hours a day. (Gupta

                                  23   Decl. ¶ 37.)3

                                  24          On October 23, 2019, IJ Park denied Petitioner’s request for release on bond, finding that

                                  25   the Government had demonstrated by clear and convincing evidence that Petitioner was a danger

                                  26   to the community. (Pet., Exh. C at 2.) Specifically, the IJ explained: “The Court maintains its

                                  27
                                       3
                                  28    As of the filing of this Petition, Petitioner was still in the special medical unit. (Gupta Decl. ¶
                                       39.) He receives medication for anxiety, but no mental health counseling. (Gupta Decl. ¶ 39.)
                                                                                           4
                                   1   serious concerns about Respondent’s extensive criminal history, which includes several burglaries

                                   2   and DUIs; battery with serious bodily injury; a hit and run; carrying a loaded firearm; and

                                   3   possession of a controlled substance.” (Id.) The IJ further found that Petitioner’s proposed post-

                                   4   release plan did not overcome the Government’s showing that he was a danger to the community

                                   5   “given the seriousness of [Petitioner]’s criminal history . . . .” (Id.) The IJ, however, stated: “In

                                   6   the alternative, if DHS has failed to satisfy its burden of proof, the Court grants Respondent a

                                   7   bond set at $10,000, and DHS may place Respondent on any alternative to detention.” (Id.) The

                                   8   IJ explained that the bond would mitigate any flight risk. (Id. at 2-3.)

                                   9           On October 31, 2019, Petitioner filed the instant action and motion for a TRO.4 On

                                  10   November 4, 2019, the Government filed its opposition to the motion for a TRO. (Gov.’s Opp’n,

                                  11   Dkt. No. 11.) On November 11, 2019, Petitioner filed his reply. (Pet.’s Reply, Dkt. No. 15.)

                                  12   Following the December 4, 2019 hearing, the parties filed supplemental briefs addressing how the
Northern District of California
 United States District Court




                                  13   FBI Rap sheet should be read. (Pet.’s Supp. Brief, Dkt. No. 21; Gov.’s Supp. Brief, Dkt. No. 22.)

                                  14                                         II.    LEGAL STANDARD
                                  15          A.     Temporary Restraining Order
                                  16           Federal Rule of Civil Procedure 65(b) allows a court to issue a temporary restraining order

                                  17   to prevent “immediate and irreparable injury, loss, or damage . . . to the movant.” The standard

                                  18   for issuing a temporary restraining order is “substantially identical” to that of a preliminary

                                  19   injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.

                                  20   2001). Thus, as the moving party, Petitioner has the burden of establishing that “he is likely to

                                  21   succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

                                  22   relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

                                  23   Klein v. City of San Clemente, 584 F.3d 1196, 1199 (9th Cir. 2009) (internal quotation omitted).

                                  24   All four factors must be established for an injunction to issue. Alliance for the Wild Rockies v.

                                  25

                                  26   4
                                         The case was originally assigned to Judge Chhabria, who ordered the Government to file a
                                  27   response by November 4, 2019. (Dkt. No. 6.) Judge Chhabria also required the parties to state
                                       whether they would consent to the jurisdiction of the undersigned. (Id.) Both parties consented,
                                  28   and the case was reassigned to the undersigned. (Dkt. Nos. 10-12.)

                                                                                            5
                                   1   Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

                                   2           B.    Immigration and Nationality Act

                                   3           The INA “authorizes the detention of aliens awaiting removal from the United States.”

                                   4   Ortega-Rangel v. Sessions, 313 F. Supp. 3d 993, 1000 (N.D. Cal. 2018). 8 U.S.C. § 1226

                                   5   “generally governs the process of arresting and detaining that group of aliens pending their

                                   6   removal.” Jennings v. Rodriguez, 138 S. Ct. 830, 837 (2018). “Section 1226(a) sets out the

                                   7   default rule: The Attorney General may issue a warrant for the arrest and detention of an alien

                                   8   ‘pending a decision on whether the alien is to be removed from the United States.’” Id. (quoting 8

                                   9   U.S.C. 1226(a).) Except as provided by § 1226(c), which carves out a category of aliens who may

                                  10   not be released under § 1226(a), “the Attorney General ‘may release’ an alien detained under §

                                  11   1226(a) ‘on bond or . . . conditional parole.’” Id. (quoting 8 U.S.C. § 1226(a)).

                                  12                                          III.   DISCUSSION
Northern District of California
 United States District Court




                                  13           A.    Exhaustion
                                  14           As an initial matter, the Government argues that the Court should not review Petitioner’s

                                  15   challenge to his detention because he has not exhausted his administrative remedies. (Gov.’s

                                  16   Opp’n at 12.) In De Paz Sales I, the Court found that waiver of the exhaustion requirement was

                                  17   warranted because Petitioner would suffer irreparable harm. (De Paz Sales I Ord. at 6-7.)

                                  18   Specifically, the Court found:

                                  19                  Petitioner has been detained as of July 2018. Notably, his detention
                                                      was prolonged in part due to the IJ’s error in providing no reasoning
                                  20                  in denying Petitioner relief under the CAT, requiring an appeal that
                                                      lasted six months. Such an appeal – and the resulting six months of
                                  21                  detention – could have otherwise been avoided, and was outside of
                                                      Petitioner’s control. To now require Petitioner to be detained
                                  22                  several months more as the BIA decides his appeal would cause
                                                      Petitioner irreparable harm of additional detention. [Additionally,]
                                  23                  Petitioner continues to experience detrimental psychological and
                                                      emotional effects due to his continued detention. These effects
                                  24                  appear to stem directly from the conditions of Petitioner’s civil
                                                      detention, including being held indoors nearly twenty-four hours a
                                  25                  day.
                                  26   (Id. at 7.)

                                  27           The same reasoning applies in this case. Additionally, Petitioner has been further delayed

                                  28   due to the IJ applying the wrong legal standard to his motion for a new bond hearing, requiring the
                                                                                         6
                                   1   filing of De Paz Sales I. (See De Paz Sales Ord. at 12-13.) Petitioner also continues to suffer

                                   2   significant psychological effects from his detention, including anxiety caused by the threats of

                                   3   other inmates and two suicide attempts. Accordingly, Petitioner is excused from exhaustion.

                                   4          B.     Temporary Restraining Order Standard

                                   5               i.   Likelihood of Success on the Merits

                                   6                    a. Judicial Review of the Immigration Judge’s Decision

                                   7          The Government argues that the Court cannot review the IJ’s discretionary decision to

                                   8   grant or deny bond. (Gov.’s Opp’n at 10-11.) A district court’s review is limited by 8 U.S.C. §

                                   9   1226(e), which provides: “The Attorney General’s discretionary judgment regarding the

                                  10   application of this section shall not be subject to review. No court may set aside any action or

                                  11   decision by the Attorney General under this section regarding the detention or release of any alien

                                  12   or the grant, revocation, or denial of bond or parole.” This section, however, “does not strip a
Northern District of California
 United States District Court




                                  13   district court of its traditional habeas jurisdiction, bar constitutional challenges,” or preclude

                                  14   “claims that the discretionary process itself was constitutionally flawed . . . .” Singh v. Holder,

                                  15   638 F.3d 1196, 1202 (9th Cir. 2011); see also Demore v. Kim, 538 U.S. 510, 516-17 (2003).

                                  16          Courts in this district have thus reviewed IJ bond decisions based on a failure to comply

                                  17   with due process. “[D]ue process requires the Government to show by clear and convincing

                                  18   evidence that an immigrant is a flight risk or a danger to the community at the time of the bond

                                  19   hearing.” Ramos v. Sessions, 293 F. Supp. 3d 1021, 1029 (N.D. Cal. 2018). In assessing

                                  20   dangerousness, “IJs may consider the alien’s criminal record, including the extensiveness of

                                  21   criminal activity, the recency of such activity, and the seriousness of the offenses.” Obregon v.

                                  22   Sessions, Case No. 17-cv-1463-WHO, 2017 WL 1407889, at *6 (N.D. Cal. Apr. 20, 2017)

                                  23   (internal quotation omitted). Further, “establishing dangerousness by ‘clear and convincing

                                  24   evidence’ is a high burden and must be demonstrated in fact, not ‘in theory.’” Id. at 7 (quoting

                                  25   United States v. Patriarca, 948 F.2d 789, 792 (1st Cir. 1991)).

                                  26          In Ramos, the district court “review[ed] the IJ’s factual findings for clear error, and

                                  27   independently review[ed] the facts, findings, and record to determine, de novo, whether those facts

                                  28   clearly and convincingly demonstrate that [the petitioner] poses such a danger to the community
                                                                                          7
                                   1   that she must remain detained, including because no alternative to detention could protect the

                                   2   community.” 293 F. Supp. 3d at 1032-33. The district court explained that this was the standard

                                   3   of review applied by the Ninth Circuit when it “reviews a district court’s application of the clear

                                   4   and convincing evidence standard in criminal bail cases.” Id. at 1031. Such a standard requires

                                   5   some deference, “particularly on factual or credibility determinations, and on the application of the

                                   6   agency’s own laws and regulations,” while allowing the reviewing court to determine “whether the

                                   7   IJ meaningfully engaged with the record in making her findings, or instead ignored crucial

                                   8   evidence.” Id. at 1032. The Court will apply the same standard here.5

                                   9                    b. Clear Error
                                  10          The Court finds that the IJ committed clear error in finding the facts, specifically when he

                                  11   found that Petitioner’s criminal history “includes several burglaries and DUIs . . . .” (Pet., Exh. C

                                  12   at 2.) The evidence in the record shows that Petitioner had only been arrested and accused of a
Northern District of California
 United States District Court




                                  13   DUI and burglary once. Specifically, evidence in the form of direct testimony was presented at

                                  14   the August 18, 2018 bond hearing, and the IJ found that Petitioner’s testimony was sincere.

                                  15   (Gupta Decl. ¶¶ 6-7; Aug. 18, 2018 Hearing.) Petitioner also presents other evidence that

                                  16   confirms he was only arrested once for either a DUI or burglary. (Wilson Decl. ¶¶ 5-6.) While

                                  17   the Government contends this other evidence may not have been presented at the October 11, 2019

                                  18   bond hearing, it does not dispute that there was direct testimony at the August 18, 2018 hearing

                                  19   that Petitioner had only been arrested and accused of a DUI and burglary once each. Indeed, the

                                  20   Government concedes in its supplemental brief that the FBI Rap sheet does not demonstrate that

                                  21   Petitioner has multiple arrests for either a DUI or burglary. (Gov.’s Supp. Brief at 2; see also

                                  22

                                  23   5
                                         The Government cites Slim v. Nielson and Calmo v. Sessions in arguing that the Court cannot
                                  24   review the IJ’s bond decision in this case. (Gov.’s Opp’n at 11.) Neither case stands for this
                                       proposition. In Calmo, the district court acknowledged that it could “not second-guess the
                                  25   immigration judge’s weighing of the evidence,” before applying the clear error standard to find
                                       that the IJ properly found that the petitioner posed a danger to the community. Case No. 17-cv-
                                  26   7124-WHA, 2018 WL 2938628, at *4 (N.D. Cal. June 12, 2018). In Slim v. Nielson, the district
                                       court found that the petitioner was only challenging the IJ’s weighing of the evidence, rather than
                                  27   disputing the IJ’s factual findings, the fairness of the bond hearing itself, or whether the
                                       government had actually established by clear and convincing evidence that continued detention
                                  28   was appropriate. Case No. 18-cv-2816-DMR, 2018 WL 4110551, at *5 (N.D. Cal. Aug. 29,
                                       2018).
                                                                                           8
                                   1   Gagelonia Decl. ¶¶ 7-9 (explaining how the FBI Rap sheet is read).)

                                   2            Moreover, it is the Government’s burden to show dangerousness, not Petitioner’s. By

                                   3   finding that Petitioner’s criminal history included “several burglaries and DUIs,” when it did not,

                                   4   the IJ erred. Such an error is significant because “[w]hen an IJ’s bond memorandum indicate[s]

                                   5   that he misunderstood some of the evidence presented . . . this mistake may have caused the IJ to

                                   6   overestimate the severity of [P]etitioner’s past conduct, which demonstrates that the IJ may not

                                   7   have adequately considered all of the available evidence in assessing [P]etitioner’s present

                                   8   dangerousness.” Ramos, 293 F. Supp. 3d at 1034-35; see also Obregon, 2017 WL 1407889, at *7.

                                   9          Additionally, the Court finds that the IJ erred when he failed to consider alternatives to

                                  10   detention. In Ramos, the district court faulted the IJ for not “adequately consider[ing] whether

                                  11   alternatives to detention could protect the community from any continued dangerousness [the

                                  12   petitioner] might pose.” 293 F. Supp. 3d at 1037. Specifically, the district court noted that the
Northern District of California
 United States District Court




                                  13   petitioner was complying with the conditions of her probation, and that “[i]n light of this evidence,

                                  14   there are many alternatives to detention that might have been sufficient to protect the community

                                  15   from whatever danger [she] posed,” such as “mandatory alcohol education and counseling

                                  16   programs[, ] an ignition interlock device, ankle monitors, and mandatory check ins . . . .” Id.; see

                                  17   also Obregon, 2017 WL 1407889, at *7 (“little attention was given to petitioner’s plan for out-

                                  18   patient treatment and other measures to justify that the least restrictive alternative was not further

                                  19   incarceration”). Like in Ramos, the IJ here did not adequately consider alternatives to detention.

                                  20   While the IJ noted the problematic nature of the voluntary rehabilitation program Petitioner was

                                  21   proposing, the IJ did not address Petitioner’s acceptance into the SCRAM program or consider the

                                  22   efficacy of a mandatory counseling and rehabilitation program, check ins, or other monitoring

                                  23   programs.

                                  24          In light of these errors, the Court finds it prudent to remand the case back to the IJ to make

                                  25   a new dangerousness determination. The IJ must consider whether the Government satisfied its

                                  26   dangerousness determination when Petitioner was not, in fact, arrested multiple times for burglary

                                  27   or DUI. The IJ should also distinguish between the arrests and convictions, and explain why the

                                  28   arrests demonstrate dangerousness. The IJ must also address each of Petitioner’s proposed
                                                                                          9
                                   1   alternatives, and how that affects the dangerousness determination.

                                   2           In so remanding, the Court expresses some skepticism that the Government can meet its

                                   3   burden based on the burglary and DUI convictions, as well as the arrests.6

                                   4                                          IV.    CONCLUSION
                                   5           For the reasons stated above, the Court DENIES Petitioner’s TRO motion. The Court

                                   6   ORDERS that Petitioner be given a bond hearing by February 7, 2020, which shall comply with

                                   7   this order.

                                   8           IT IS SO ORDERED.

                                   9   Dated: January 21, 2020
                                                                                             __________________________________
                                  10                                                         KANDIS A. WESTMORE
                                  11                                                         United States Magistrate Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   6
                                         At the December 2019 court hearing, Petitioner stated that he testified in the August 2018
                                  26   hearing as to the circumstances of his arrests. In reviewing the audio of the August 2018 hearing,
                                       it appears Petitioner testified as to his burglary and DUI convictions only. Petitioner did testify as
                                  27   to some of his arrests during the October 2019 hearing, although his testimony was focused on
                                       whether he had appeared for prior criminal hearings. The Court notes, however, that Petitioner’s
                                  28   description of the other arrests at the December 2019 hearing suggests low culpability and/or
                                       dangerousness.
                                                                                           10
